Citation Nr: 1026985	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  06-19 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for recurrent warts, periungual 
and lips.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Hittman, Law Clerk






INTRODUCTION

The Veteran served on active duty from September 1968 to 
September 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a June 2005 rating decision in which the RO, inter alia, granted 
service connection and assigned an initial 10 percent rating for 
tinnitus, effective October 28, 2004; but denied service 
connection for warts.  In October 2005, the Veteran filed a 
notice of disagreement (NOD) with the effective date assigned for 
tinnitus and the denial of service connection for warts.  In May 
2006, the RO issued a statement of the case (SOC), and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal to 
Board of Veterans' Appeals) in June 2006.  The RO issued a 
supplemental SOC (SSOC) later in June 2006.

In a February 2006 rating decision, the RO granted an earlier, 
September 30, 2003 effective date for the award of service 
connection.  As the Veteran requested an October 1, 2003 
effective date, this decision represents a full grant of the 
benefits sought with respect to this issue; hence, the only 
matter remaining on appeal is set forth on the title page.  

The Board notes that the Veteran submitted additional evidence-
specifically, a VA treatment record dated in August 2009-after 
the last RO adjudication of the claim.  However, since the Board 
is granting the claim remaining on appeal. the Board's 
consideration of this evidence, in the first instance, is not 
prejudicial to the Veteran.  



FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  Although the Veteran was treated for warts on several 
occasions during service, no chronic wart disability was then 
diagnosed or medically shown; however, he has been treated for 
what appears to be a chronic wart condition post service, and his 
allegations of continuity of symptomatology in and since service 
are deemed both competent and credible.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for recurrent warts, periungual 
and lips, are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes 
enhanced duties to notify and assist claimants for VA benefits.  
VA regulations implementing the VCAA have been codified, as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the claim for service 
connection on appeal, the Board finds that all notification and 
development action needed to fairly adjudicate the claim has been 
accomplished.  

II.	Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during service.  38 
U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Such a determination requires a finding of current 
disability that is related to an injury or disease in service.  
Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred or 
aggravated in service.  38 C.F.R. § 3.303(d).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service-connected, 
unless clearly attributed to intercurrent causes.  Continuity of 
symptomatology is required only where the condition noted during 
service (or in the presumptive period) is questioned.  When the 
fact of chronicity in service is not adequately supported, then 
the showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

In this case, the Veteran alleges that he had warts during 
service and that he has continued to have recurring warts since 
service.  In a November 2004 statement, his representative noted 
that the Veteran was awarded service connection for a chronic 
wart disability for VA treatment purposes (as reflected in a 
February 1971 letter from the VA St. Paul Outpatient Clinic) and 
is currently seeking service connection for compensation 
benefits.

The report of the Veteran's entrance examination does not 
indicate any abnormal skin conditions, or any history of warts.  
An April 1969 treatment note states that a wart was removed from 
the Veteran's hand, and a February 1970 treatment note reflects 
that the Veteran had warts on both hands.  Additionally, several 
treatment notes dated in August 1970 reflect that the Veteran had 
warts on both hands, the largest of which were burned off, with 
the rest removed by freezing with liquid nitrogen.  It was noted 
that there was no superficial infection.  The report of the 
August 1970 discharge examination reflects that an evaluation of 
the Veteran's skin was normal.  

Post service, a December 1970 VA treatment record indicates that 
the Veteran had multiple periungual warts, also on his lips, 
which were treated with liquid nitrogen.  It was noted that the 
warts had been present for over one year. 

On May 2005 VA skin disease examination, the examiner did not 
observe any evidence of warts, cold sores, or sebaceous cysts.  
The Veteran was diagnosed with skin cancer, recurring herpes 
labialis, sebaceous cysts, postoperative, and heel callusing; the 
examiner did not offer an opinion on whether any of the 
conditions were service-connected.

The Veteran has also submitted an August 2009 VA dermatology 
consultation note.  The record notes that the Veteran was treated 
for a wart on his face and a molluscum on his abdomen, both of 
which were treated with liquid nitrogen freeze thaw.  It was also 
noted that there were other warty papules on the Veteran's face 
and trunk.

In this case, the facts are fairly straightforward.  The Veteran 
experienced warts during and immediately after service, as 
documented in his service treatment records and a December 1970 
VA treatment record.  No chronic wart disability was diagnosed or 
medically shown in service.  However, the Veteran has asserted a 
continuity of recurrent wart problems in and since his active 
duty.  

The Board recognizes that the Veteran is competent, as a 
layperson, to report that about which he has personal knowledge, 
to include his own symptoms.  See, e.g., Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The question, however, is whether such assertions are 
credible.  While there is no favorable medical nexus evidence or 
opinion in this case, the Board accepts as credible the Veteran's 
assertions regarding the continuity of his symptoms (recurrent 
warts).  In this regard, his statements have been consistent and 
are also supported by the medical evidence of record.  The 
December 1970 VA medical record reflects treatment for multiple 
warts, which were reported to have been present for over a year.  
The August 2009 VA dermatology note also indicates that the 
Veteran had been treated for recurring warts.  

The Board further finds, that, although no warts were shown on 
May 2005 VA skin examination, given the nature of the disability, 
and the evidence noted above-which, collectively, tends to 
suggest that the Veteran has a chronic wart disability that had 
its onset in service-this single finding, alone, does not defeat 
the Board's assessment of the credibility of the Veteran's 
assertions and other evidence.  

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).

Given the facts noted above, and resolving all reasonable doubt 
on the question of medical nexus in the Veteran's favor, the 
Board concludes that the criteria for service connection for 
warts, periungual and lips, are met.  


ORDER

Service connection for recurrent warts, periungual and lips, is 
granted.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


